Name: Council Regulation (EC, ECSC, Euratom) No 1986/2001 of 8 October 2001 correcting with effect from 1 July 2000 the remuneration and pensions of officials and other servants of the European Communities
 Type: Regulation
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  social protection
 Date Published: nan

 Avis juridique important|32001R1986Council Regulation (EC, ECSC, Euratom) No 1986/2001 of 8 October 2001 correcting with effect from 1 July 2000 the remuneration and pensions of officials and other servants of the European Communities Official Journal L 271 , 12/10/2001 P. 0001 - 0004Council Regulation (EC, ECSC, Euratom) No 1986/2001of 8 October 2001correcting with effect from 1 July 2000 the remuneration and pensions of officials and other servants of the European CommunitiesTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to the Protocol on the Privileges and Immunities of the European Communities, and in particular Article 13 thereof,Having regard to the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68(1), as last amended by Regulation (EC, ECSC, Euratom) No 2805/2000(2), and in particular Articles 63, 64, 65, 65a and 82 of the Staff Regulations, Annex XI thereto, and the first subparagraph of Article 20 and Article 64 of the Conditions of Employment,Having regard to the proposal from the Commission,Whereas:(1) Regulation (EC, ECSC, Euratom) No 2804/2000(3) was unable to take account of the real trend in the net remuneration of Italian civil servants.(2) The figures showing this trend are now available and demonstrate that an additional adjustment should be carried out.(3) As a result, the amounts in that Regulation should be corrected,HAS ADOPTED THIS REGULATION:Article 1With effect from 1 July 2000:(a) the table of basic monthly salaries in Article 66 of the Staff Regulations shall be replaced by the following: ">TABLE>"(b) - EUR 173,93 shall be replaced by EUR 174,27 in Article 1(1) of Annex VII to the Staff Regulations,- EUR 223,99 shall be replaced by EUR 224,43 in Article 2(1) of Annex VII to the Staff Regulations,- EUR 400,14 shall be replaced by EUR 400,92 in the second sentence of Article 69 of the Staff Regulations and in the second subparagraph of Article 4(1) of Annex VII thereto,- EUR 200,17 shall be replaced by EUR 200,56 in the first subparagraph of Article 3 of Annex VII to the Staff Regulations.Article 2With effect from 1 July 2000, the table of basic monthly salaries in Article 63 of the Conditions of Employment of Other Servants shall be replaced by the following: ">TABLE>"Article 3With effect from 1 July 2000 the fixed allowance referred to in Article 4a of Annex VII to the Staff Regulations shall be:- EUR 104,59 per month for officials in Grade C 4 or C 5,- EUR 160,36 per month for officials in Grade C 1, C 2 or C 3.Article 4Pensions for which entitlement has accrued by 1 July 2000 shall be calculated from that date by reference to the table of basic monthly salaries laid down in Article 66 of the Staff Regulations, as amended by Article 1(a) of this Regulation.Article 5With effect from 16 May 2000, the weighting applicable to the remuneration of officials and other servants employed in the following country shall be:- Ireland 119,2.With effect from 1 July 2000, the weighting applicable to the remuneration of officials and other servants employed in the following country shall be:- Ireland 116,5.Article 6With effect from 1 July 2000, the table in Article 10(1) of Annex VII to the Staff Regulations shall be replaced by the following: ">TABLE>"Article 7With effect from 1 July 2000, the allowances for shiftwork laid down in Article 1 of Regulation (ECSC, EEC, Euratom) No 300/76(4) shall be EUR 303,16, EUR 457,57, EUR 500,31 and EUR 682,08.Article 8With effect from 1 July 2000, the amounts in Article 4 of Regulation (EEC, Euratom, ECSC) No 260/68(5) shall be subject to a weighting of 4,376269.Article 9This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 8 October 2001.For the CouncilThe PresidentL. Onkelinx(1) OJ L 56, 4.3.1968, p. 1.(2) OJ L 326, 22.12.2000, p. 7.(3) OJ L 326, 22.12.2000, p. 3.(4) OJ L 38, 13.2.1976, p. 1. This Regulation was supplemented by Regulation (Euratom, ECSC, EEC) No 1307/87 (OJ L 124, 13.5.1987, p. 6) and last amended by Regulation (EC, ECSC, Euratom) No 2461/98 (OJ L 307, 17.11. 1998, p. 1).(5) OJ L 56, 4.3.1968, p. 8. Regulation as last amended by Regulation (EC, ECSC, Euratom) No 2804/2000 (OJ L 326, 22.12.2000, p. 3).